DETAILED ACTION
First Office Action with respect to claims 14-27.  Claims 14, 21 and 22 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2010/0255836 A1
Chen, Xiaobao 
10-2010
US-2016/0277992 A1
Cao, Yang
09-2016
US-2018/0139778 A1
Chou et al.
05-2018


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14, 17, 21, 22, 26 and 27 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Chen (2010/0255836).

Regarding claim 14, Chen discloses – An apparatus, comprising: at least one processor and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: detect, from a user equipment, a connection request to a first radio access technology (RAT); determine, before the user equipment is switched to a connected state in the first RAT, whether a second RAT is more suitable to serve the user equipment than the first RAT; and upon determining that the second RAT is more suitable, cause a provision of connection information of the second RAT to the user equipment, wherein the connection information is configured to cause the user equipment to directly connect with the second RAT instead of the first RAT. [0004, 0029-0030] and Fig. 3.
Chen teaches - In response to an attach request from the mobile device requesting a connection an access control function (22) is operable to identify the mobile device requesting the connection with the core network and in accordance with access control criteria generate an attach response indicating with which if any of the plurality of radio access technologies the mobile device may establish the connection. The choice of RAT (suitability) may be influenced by a number of factors.  For example consideration may be given to current traffic loading of the network particularly the loading of different radio access technologies with respect to one another. Abstract, paragraphs [0004, 0029-0030] and Figs. 3 & 4.

Regarding claim 17, Chen discloses the determination whether the second RAT is more suitable to serve the user equipment than the first RAT is based on at least one of the following 

Regarding claim 21, the analysis used for claim 14 applies as the claims contain similar features,
Regarding claim 22, the analysis used for claim 14 applies as the claims contain similar features, Also, see mobile terminal(s) (5, 31) configured to operate in the systems described in the table at paragraph [0017]. These devices typically comprise memory, processors, transceivers, UIs, etc.

Regarding claim 26, Chen teaches providing to the first network node an indication of at least one RAT the apparatus is capable to operate with. (UE ID and RAT ID,  Table at [0017-0018]
Regarding claim 27, Chen teaches the apparatus is a user equipment. (mobile terminal(s) (5, 31)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2010/0255836).
Regarding claim 15, Chen discloses detecting the connection request in an initial access procedure and allocate the connection information of the second RAT to the user equipment in an RRCConnectionSetup-message of the initial access procedure. (UE sends an attach request. The access control function (22) generates an attach response indicating with which if any of the plurality of radio access technologies the mobile device may establish the connection.) [0028-0030]
The claim refers to a specific message header RRCConnectionSetup without defining which wireless standard this particular message may be defined in.  The attach response of Chen is a message with radio resource information for setting up the connection.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the particular RRC messages suitable for establishing a connection defined in one or more wireless standards. The practice of changing the messages depending on access technologies to comply with the standards would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 24, the analysis used for claim 15 applies.

Claims 16, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2010/0255836) in view of Cao (2016/0277992).

Regarding claim 16, Chen teaches a mobile device sending an attach request that includes UE ID and RAT ID.  The access control function (22) uses this data to determine if a subscriber profile is associated with the UE ID. From the subscriber profile a determination can be made as to what radio access technologies a user is permitted to access.
Chen doesn’t expressly disclose detecting an establishment cause for the connection request, wherein the determination whether the second RAT is more suitable to serve the user equipment than the first RAT is based on the establishment cause.
In an analogous art, Cao teaches a user equipment (UE) connection request that contains a radio resource control (RRC) establishment cause, and using the RRC establishment cause for identifying a congestion management strategy, the congestion management strategy comprising one of initiating a handover for an existing LTE bearer, or redirecting the new UE connection request to a 3G nodeB. [0004, 0005] Like the access control function (22) of Chen, Cao teaches a multi-rat coordinating component (500) that controls the inter-rat selection/redirection. [0068-0069] and Figs. 4 & 5) 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified the Chen techniques by incorporating a combined coordination management function that operates in the access network technologies 

Regarding claim 18, Chen discloses wherein the apparatus is not collocated with a network node serving the second RAT, and to negotiate over an interface between the first and the second RAT regarding characteristics of the second RAT and compare those to characteristics of the first RAT for determining whether the second RAT is more suitable to serve the user equipment. [0028-0029, 0033-0034] and Fig. 4.
Also, the coordinating component of Cao may reside anywhere within the system. See Figs. 4 & 5 and related passages.

Regarding claim 20, Chen teaches and/or suggests the connection information comprises an indication of allocated resources of the second RAT for the user equipment during the connection establishment with the second RAT. (The access control function (22) generates an attach response indicating with which if any of the plurality of radio access technologies the mobile device may establish the connection.) [0028-0030]

Regarding claim 23, Cao teaches and/or suggests the connection request is for requesting a switch to a radio resource control (RRC) connected state either from an RRC idle state or from an RRC inactive state. (state diagram -redirection from different states.[0058-0059] and Fig. 2)

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being un-patentable over Chen (2010/0255836) in view of Chou (2018/0139778).
Regarding claim 19, Chen doesn’t explicitly disclose the provided connection information causes the user equipment to perform a connection request with the second RAT in a 2-step contention free initial access procedure.
In an analogous art, Chou teaches various random access techniques depending on the RRC state of the UE. A base station may configure a UE in RRC Inactive state to realize a 2-step random access procedure or a 4-step random access procedure. [0048, 0059, 0097]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the RACH time for connecting to one or the other RAT in the system depending on the RAT and the current RRC state of the UE.  The use of Chou’s RACH techniques would have improved the Chen system’s access time.  The modification of Chen to include the access methods of Chou would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 25, the analysis used for claim 19 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2019/0174554 A1
Deenoo et al.
06-2019
US-9,084,169 B2
Cui et al.
07-2015

Lee et al.
02-2016





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643